Exhibit 10.4




Execution Copy







Agreement for Standby Letters of Credit (this “Agreement”)

In consideration of the issuance by Citibank, N.A. (“Citibank”) of irrevocable
standby or direct pay letters of credit (collectively, the “Credits” and
individually, a “Credit”) substantially in accordance with the terms and
conditions provided by Legg Mason, Inc., a Maryland corporation  (“LM”) and LM
Capital Support V, LLC, a Maryland limited liability company (”Capital Support”;
 together with LM, the “Applicants”) on the applications corresponding hereto
(the “Applications”) or as otherwise requested by Applicants in writing, and as
the same may be amended from time to time, Applicants unconditionally jointly
and severally agree with Citibank as follows:

1.

Reimbursement.

Applicants will, jointly and severally, reimburse Citibank, on demand, for the
amount of each payment Citibank makes against a corresponding demand under each
Credit. Reimbursement shall be due on the day on which Citibank makes such
payment under each Credit.

2.

Commissions, Fees, Charges and Expenses.

Applicants will, jointly and severally, pay Citibank (a) commissions and fees on
each Credit at such rates and times as Applicants and Citibank may agree in
writing or, in the absence of such an agreement, in accordance with Citibank’s
standard commissions and fees then in effect, to cover the full tenor of  such
Credit without refund for any unused portion of such tenor, and (b) on demand,
all reasonable out-of-pocket expenses which Citibank may pay or incur in
connection with each Credit.

3.

Payments; Interest on Past Due Amounts; Computations.

All amounts due from Applicants shall be paid to Citibank at 399 Park Avenue,
New York, New York 10043 (or such other address notified to Applicants in
writing), without defense, set-off, cross-claim or counterclaim of any kind, in
U.S. Dollars and in same day funds, provided that if the amount due is based on
Citibank’s payment in a currency other than U.S. Dollars, Applicants will,
jointly and severally, pay the equivalent of such amount in U.S. Dollars
computed at Citibank’s market selling rate for cable transfers to the place
where, and in the currency in which, Citibank paid such amount, or, at
Citibank’s reasonable request in accordance with normal banking procedures,
Applicants will, jointly and severally, pay in such other currency, place, form
and manner as Citibank finds reasonably acceptable.  Applicants’ obligations to
make payments in U.S. Dollars shall not be satisfied by any tender, or any
recovery by Citibank pursuant to any judgment, which is expressed in or
converted into any currency other than U.S. Dollars, except to the extent that
Citibank may in accordance with normal banking procedures convert such currency
on the Business Day after such tender or recovery into U.S. Dollars in the full
amount of U.S. Dollars payable under this Agreement.  Any amount not paid when
due shall bear interest until paid in full at a daily fluctuating interest rate
per annum equal to two percent per annum above the rate of interest announced
publicly from time to time by Citibank in New York as Citibank’s Base Rate.
After an Event of Default shall have occurred and be continuing, each Applicant
authorizes Citibank to charge any account of such Applicant for any amount when
due in accordance with Section 17. Unless otherwise agreed in writing as to any
Credit and subject to any other provision of this Agreement, all computations of
commissions, fees and interest shall be based on a 360-day year and actual days
elapsed.

4.

Additional Costs.

If Citibank determines that the introduction or effectiveness of, or any change
in, any law or regulation or compliance with any guideline or request from any
central bank or other government or quasi-government authority (whether or not
having the force of law) affects or would affect the amount of capital or
reserves required or expected to be maintained by Citibank or any corporation
controlling Citibank and Citibank determines that the amount of such capital or
reserve is increased by or based upon the existence of any Credit, then
Applicants shall, jointly and severally, pay Citibank on demand from time to
time additional amounts sufficient in Citibank’s judgment to compensate for the
increase. Citibank’s certificate as to amounts due shall be conclusive, in the
absence of manifest error.

5.

Taxes.

All payments made to Citibank shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges,
or withholdings, and all related liabilities, excluding income taxes imposed by
the jurisdiction of Citibank’s head office or the office issuing any Credit (all
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities are called “Taxes”). If any Taxes shall be required by law to be
withheld or deducted from or in respect of any sum payable under this Agreement,
(a) the sum payable under this





--------------------------------------------------------------------------------

Exhibit 10.4




Agreement shall be increased as may be necessary so that after making all
required withholding or deductions Citibank receives an amount equal to the sum
Citibank would have received had no such withholding or deductions been
required, (b) Applicants shall be jointly and severally responsible for payment
of the amount to the relevant taxing authority, (c) Applicants shall jointly and
severally indemnify Citibank on demand for any Taxes paid by Citibank and any
liability (including penalties, interest and expenses) arising from such payment
or in respect of such Taxes, whether or not such Taxes were correctly or legally
asserted, and (d) Applicants shall provide Citibank with the original or a
certified copy of the receipt evidencing each Tax payment within 30 days of the
tax payment date.

6.

Indemnification.

Applicants will jointly and severally indemnify and hold Citibank and its
officers, directors, affiliates, employees, attorneys and agents (each, an
“Indemnified Party”) harmless from and against any and all claims, liabilities,
losses, damages, costs and expenses, including reasonable attorneys’ fees and
disbursements, other dispute resolution expenses (including reasonable fees and
expenses in preparation for a defense of any investigation, litigation or
proceeding) and costs of collection that arise out of or in connection with: (a)
the issuance of any Credit, (b) any payment or action taken or omitted to be
taken in connection with any Credit (including any action or proceeding seeking
(i) to restrain any drawing under any Credit, (ii) to compel or restrain the
payment of any amount or the taking of any other action under any Credit, (iii)
to compel or restrain the taking of any action under this Agreement, or (iv) to
obtain similar relief (including by way of interpleader, declaratory judgment,
attachment or otherwise), regardless of who the prevailing party is in any such
action or proceeding) or (c) the enforcement of this Agreement, except in each
of (a) through (c) above, to the extent such claim, liability, loss, damage,
cost or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. Applicants will, jointly and severally, pay on
demand from time to time all amounts owing under this section.

7.

Obligations Absolute.

Applicants’ obligations under this Agreement (the “Obligations”) shall be
unqualified, irrevocable and payable in the manner and method provided for under
this Agreement irrespective of: (i) any lack of validity or enforceability of
this Agreement, any Credit, or any other agreement, application, amendment,
guaranty, document, or instrument relating thereto, (ii) any change in the time,
manner or place of payment of or in any other term of all or any of the
Obligations of any Applicant or the obligations of any person or entity that
guarantees the Obligations, (iii) the existence of any claim, set-off, defense
or other right that any Applicant may have at any time against any beneficiary
or any transferee of any Credit (or any person or entity for whom any such
beneficiary or transferee may be acting), Citibank or any other person or
entity, whether in connection with any transaction contemplated by this
Agreement or any unrelated transaction, or any claim by Citibank or any
Applicant against the beneficiary of any Credit for breach of warranty, (iv) any
exchange, release or non-perfection of any collateral or release or amendment or
waiver of or consent to departure from the terms of any guarantee or security
agreement, for all or any of the Obligations, (v) any draft, or other document
presented under any Credit being forged, fraudulent or invalid or any statement
therein being untrue or inaccurate, (vi) any failure by Citibank to issue any
Credit (or any amendment thereto) in the form requested by or agreed with
Applicants, unless Citibank receives written notice from Applicants of such
failure within three business days after Applicants shall have received a copy
of such Credit (or such amendment) and such failure is material and
consequential, (vii) any previous Obligation, whether or not paid, arising from
Citibank’s payment against any draft, certificate or other document which
appeared on its face to be signed or presented by the proper party but was in
fact signed or presented by a party posing as the proper party, (viii) payment
by Citibank under any Credit against presentation of a draft or other document
that does not comply with the terms and conditions of such Credit unless
Citibank receives written notice from Applicants of such discrepancy within five
business days following Applicants’ receipt of such draft or other document, and
(ix) any action or inaction taken or suffered by Citibank or any of its
affiliates or correspondents in connection with any Credit or any relevant
draft, certificate or other document, if taken in Good Faith (as defined in
Article 5 of the New York Uniform Commercial Code).

8.

Limitations of Liability.

Without limiting any other provision of this Agreement, Citibank: (i) may rely
upon any oral, telephonic, telegraphic, facsimile, electronic, written or other
communication believed in Good Faith to have been authorized by any Applicant,
whether or not given or signed by an authorized person, (ii) shall not be
responsible for errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document in connection with any Credit,
whether transmitted by courier, mail, telex, any other telecommunication, or
otherwise, or for errors in interpretation of technical terms or in translation
(and Citibank and its correspondents may transmit Credit terms without
translating them), (iii) shall not be responsible for the identity or authority
of any signer or the form, accuracy, genuineness, falsification or legal effect
of any draft, certificate or other document presented under any Credit if such
draft, certificate or other document on its face appears to comply with the
terms and conditions of such Credit, (iv) shall not be responsible for any acts
or omissions by or the solvency





--------------------------------------------------------------------------------

Exhibit 10.4




of the beneficiary of any Credit, (v) may accept or pay as complying with the
terms and conditions of any Credit any draft, certificate or other document
appearing on its face (A) substantially to comply with the terms and conditions
of such Credit, (B) to be signed or presented by or issued to any successor of
the beneficiary or any other person in whose name such Credit requires or
authorizes that any draft, certificate or other document be signed, presented or
issued, including any administrator, executor, personal representative, trustee
in bankruptcy, debtor in possession, liquidator, receiver, or successor by
merger or consolidation, or any other person or entity purporting to act as the
representative of or in place of any of the foregoing, or (C) to have been
signed, presented or issued after a change of name of any such beneficiary, (vi)
may disregard (A) any requirement stated in any Credit that any draft,
certificate or other document be presented to it at a particular hour or place
and (B) any discrepancies that do not reduce the value of the relevant
beneficiary’s performance to any Applicant in any transaction underlying any
Credit, (vii) may accept as a ”draft” any written or electronic demand or other
request for payment under any Credit, even if such demand or other request is
not in the form of a negotiable instrument, (viii) shall not be responsible for
the effectiveness or suitability of any Credit for any Applicant’s purpose, or
be regarded as the drafter of such Credit regardless of any assistance that
Citibank may, in its discretion, provide to any Applicant in preparing the text
of such Credit or amendments thereto, (ix) shall not be liable to any Applicant
for any consequential or special damages, or for any damages resulting from any
change in the value of any foreign currency, services or goods or other property
covered by any Credit, (x) may assert or waive application of any UCP or ISP (in
each case, as defined below) article primarily benefiting bank issuers, (xi) may
honor a previously dishonored presentation under any Credit, whether pursuant to
court order, to settle or compromise any claim that it wrongfully dishonored or
otherwise and shall be entitled to reimbursement to the same extent as if it had
initially honored plus reimbursement of any interest paid by it and (xii) is
authorized (but shall not be required) to disregard any non-documentary
conditions stated in any Credit. None of the circumstances described in this
section shall place Citibank or any of its affiliates or correspondents under
any resulting liability to any Applicant.

9.

Independence.

Applicants acknowledge that the rights and obligations of Citibank under each
Credit are independent of the existence, performance or nonperformance of any
contract or arrangement underlying such Credit, including contracts or
arrangements between Citibank and Applicants and between Applicants and the
beneficiary of any Credit. Citibank shall have no duty to notify Applicants of
its receipt of a demand presented under any Credit or of its decision to honor
such demand. Citibank may, without incurring any liability to Applicants or
impairing its entitlement to reimbursement under this Agreement, honor any
Credit despite notice from Applicants of, and without any duty to inquire into,
any defense to payment or any adverse claims or other rights against the
beneficiary of such Credit or any other person. Citibank shall have no duty to
request or require the presentation of any document, including any default
certificate, not required under the terms and conditions of any Credit. Citibank
shall have no duty to seek any waiver of discrepancies from Applicants, nor any
duty to grant any waiver of discrepancies that any Applicant approves or
requests. Citibank shall have no duty to extend the expiration date or term of
any Credit or to issue any replacement letter of credit on or before the
expiration date of such Credit or the end of such term.

10.

Transfers.

If, at Applicants’ request, any Credit is issued in transferable form, Citibank
shall have no duty to determine the proper identity of anyone appearing in any
transfer request, draft, or other document as transferor or transferee, nor
shall Citibank be responsible for the validity or correctness of any transfer.

11.

Extensions and Modifications of any Credit.

This Agreement shall be binding upon Applicants with respect to any extension or
modification of any Credit made at any Applicant’s request or with any
Applicant’s written consent. Applicants’ Obligations shall not be reduced or
impaired in any way by any agreement by Citibank and the beneficiary of any
Credit extending Citibank’s time to honor or to give notice of discrepancies.

12.

Collateral.

The parties hereto acknowledge that under (i) a certain pledge agreement dated
as of the date hereof (as amended from time to time, the “Pledge Agreement”)
between Citibank and Capital Support, certain collateral has been pledged to
Citibank as security for the Obligations and (ii) a certain control agreement
dated as of the date hereof (as amended from time to time, the “Control
Agreement”; together with this Agreement and the Pledge Agreement, the “Loan
Documents”) among Citibank, Capital Support and Citigroup Global Markets Inc.,
control over a certain securities account has been granted to Citibank.  Capital
Support agrees to comply with all the terms and covenants under the Pledge
Agreement and the Control Agreement.

13.

Covenants of Applicants.

Applicants will (a) comply with all U.S. and non-U.S. laws, regulations and
rules (including foreign exchange control regulations) now or later applicable
to each Credit, transactions related to such Credit, or Applicants’ execution,
delivery and performance under this Agreement, and deliver to Citibank, upon





--------------------------------------------------------------------------------

Exhibit 10.4




reasonable request, reasonably satisfactory evidence of such compliance, (b)
deliver to Citibank, upon reasonable request, independently audited financial
statements of LM and other information concerning LM’s financial condition and
business operations, (c) permit Citibank to inspect their books and records on
reasonable notice and (d) inform Citibank immediately upon any Applicant
becoming aware of the occurrence of an Event of Default (as defined below).

14.

Representations and Warranties of Applicants.

Each Applicant represents and warrants that (a) it is validly existing and in
good standing under the laws of the jurisdiction in which it is organized, (b)
the execution, delivery and performance by the Applicants of this Agreement and
the other Loan Documents are within its respective powers, have been duly
authorized, do not contravene any contract binding on or affecting it or any of
its respective properties, do not violate any applicable law or regulation, and
do not require any notice, filing or other action to or by any governmental
authority, (c) this Agreement is valid and binding upon Applicants, (d) the
financial statements most recently received by Citibank from LM fairly present
LM’s financial condition in accordance with generally accepted accounting
principles, and there has been no material adverse change in the business,
financial condition or operations of LM and its subsidiaries, taken as a whole,
since the date of such financial statements; and (e) there is no pending or
threatened action which may materially adversely affect its financial condition
or business or which purports to affect the validity or enforceability of this
Agreement, any Credit or any transaction related to any Credit. Each request by
any Applicant for any Credit or any amendment thereto shall constitute its
representation and warranty that the foregoing statements are true and correct
as if made on the date of such request.

15.

Default.

Each of the following shall be an “Event of Default” under this Agreement: (a)
any Applicant’s failure to pay when due any obligation owing to Citibank under
Section 1 or, within five Business days after the same becomes due, any other
obligation owing to Citibank or its subsidiaries or affiliates (under this
Agreement or any other Loan Document), (b) (i) any Applicant’s failure to
perform or observe Section 2(a) or Section 13(d) of this agreement or Section 5
of the Pledge Agreement and (ii) any Applicant’s failure to perform or observe
any other term or covenant of this Agreement or any other Loan Document and such
failure has continued for 30 days after notice thereof by Citibank to such
Applicant, (c) any Applicant’s breach of any representation or warranty made in
this Agreement, any other Loan Document or any other document delivered by it in
connection with this Agreement, (d) any Applicant’s dissolution or termination,
(e) institution by any Applicant of any proceeding under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
appointment of a receiver, trustee, or other similar official for such Applicant
or for any substantial part of its property, or institution of any similar
proceeding against any Applicant without such Applicant’s consent, which
continues undismissed or unstayed for sixty (60) calendar days, (f) any actual
or threatened seizure, vesting or intervention by or under authority of a
government by which any Applicant’s management is displaced or its authority or
control of its business is curtailed, (g) attachment or restraint of any funds
or other property which may be in, or come into, the possession or control of
Citibank or of any third party acting on Citibank’s behalf, for the account or
benefit of any Applicant, or the issuance of any order of any court or other
legal process against the same, (h) the occurrence of any of the above events
with respect to any person or entity which has heretofore or hereafter
guaranteed or provided any collateral security for any of the Obligations, or
(i) at any time the aggregate face amount of all outstanding Credits at such
time (less any amounts drawn thereunder for which Citibank has been reimbursed
pursuant to this Agreement) exceeds the aggregate outstanding principal amount
of all cash and U.S. Securities (as defined below) credited to the Account (as
defined in the Control Agreement) at such time.  As used above, “U.S.
Securities” means direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof.

16.

Remedies.

If any Event of Default shall have occurred and be continuing, the amount of
each Credit as well as any or all Obligations, whether or not matured or
contingent, shall, at Citibank’s option, become due and payable immediately
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by Applicants; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to any Applicant
under applicable bankruptcy law, the amount of each Credit and all Obligations
shall automatically become due and payable without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived by Applicants.

17.

Set-off.

If any Event of Default shall occur and be continuing, Citibank may set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Citibank or
any of its affiliates to or for the credit or the account of any Applicant
(“Deposits”) against any and all of the Obligations, irrespective of whether or
not Citibank shall have made any demand under this Agreement and although such
Deposits or





--------------------------------------------------------------------------------

Exhibit 10.4




Obligations may be unmatured or contingent. Citibank’s rights under this section
are in addition to other rights and remedies (including other rights of set-off)
that Citibank may have under this Agreement or applicable law.

18.

Waiver of Immunity.

Each Applicant acknowledges that this Agreement is, and each Credit will be,
entered into for commercial purposes and, to the extent that any Applicant now
or later acquires any immunity from jurisdiction of any court or from any legal
process with respect to itself or its property, each Applicant now irrevocably
waives its immunity with respect to the Obligations.




19.

Notices; Co-Applicants; Interpretation; Severability.

Notices shall be effective, if to any Applicant, when sent to its address
indicated below the signature line and, if to Citibank, when received at 399
Park Avenue, New York, New York 10043, with a copy to Citicorp North America,
Inc., 3800 Citibank Center, Tampa FL 33610, or as to either party, such other
address as either may notify the other in writing. Notices to the beneficiary of
each Credit shall be effective when sent to the address maintained in Citibank’s
letter of credit records for such beneficiary, and Applicants agree, jointly and
severally, to hold Citibank harmless with respect to any claim by the
beneficiary of any Credit of non-receipt of such a notice. Each Applicant shall
be jointly and severally liable for all Obligations and waives any defense that
might otherwise be available to a guarantor of such Obligations. Each Applicant,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Applicant, with respect to the payment and performance of all of the
Obligations. Notices from Citibank in connection with this Agreement or any
Credit to any Applicant and notices from, or the consent of, any Applicant in
connection with this Agreement or any Credit shall be sufficient to bind all
Applicants. Headings are included only for convenience. The term “including”
means “including without limitation.” If any provision of this Agreement is held
illegal or unenforceable, the validity of the remaining provisions shall not be
affected.

20.

Successors and Assigns.

This Agreement shall be binding upon each Applicant and its successors and
permitted assigns, and shall inure to the benefit of and be enforceable by
Citibank, its successors and assigns. No Applicant shall voluntarily transfer or
otherwise assign any of its obligations under this Agreement. Citibank may
transfer or otherwise assign its rights and obligations under this Agreement, in
whole or in part, and shall be forever relieved from any liability with respect
to the portion of Citibank’s rights or obligations transferred or assigned. Each
Applicant acknowledges that information pertaining to such Applicant as it
relates to this Agreement or any Credit may be disclosed to (actual or
potential) transferees, assignees, affiliates, contractors or, if required by
law, court order or mandate, government authorities. This Agreement shall not be
construed to confer any right or benefit upon any person or entity other than
Applicants and Citibank and their respective successors and permitted assigns.

21.

Modification; No Waiver.

None of the terms of this Agreement may be waived or amended except in a writing
signed by the party against whose interest the term is waived or amended.
Forbearance, failure or delay by Citibank in the exercise of a remedy shall not
constitute a waiver, nor shall any exercise or partial exercise of any remedy
preclude any further exercise of that or any other remedy. Any waiver





--------------------------------------------------------------------------------

Exhibit 10.4




or consent by Citibank shall be effective only in the specific instance and for
the specific purpose for which it is given and shall not be deemed, regardless
of frequency given, to be a further or continuing waiver or consent.

22.

Multiple Role Disclosure.

Citibank and its affiliates offer a wide range of financial services, including
back-office letter of credit processing services on behalf of financial
institutions and letter of credit beneficiaries. Such services are provided
internationally to a wide range of customers, some of whom may be Applicants’
counterparties or competitors. Each Applicant acknowledges and accepts that
Citibank may perform more than one role in relation to a particular Credit,
including to advise each Credit notwithstanding the selection by such Applicant
of an additional or alternative advising bank.

23.

Entire Agreement; Remedies Cumulative; Delivery by Facsimile.

This Agreement, together with the other Loan Documents, constitute the entire
agreement between the parties concerning Citibank’s issuance of the Credits for
Applicants’ account and supersede all prior or simultaneous agreements, written
or oral. All rights and remedies of Citibank under this Agreement and other
documents delivered in connection with this Agreement are cumulative and in
addition to any other right or remedy under this Agreement, each Credit or
applicable law. Applicants may submit an executed Application for any Credit in
original form or it may do so by fax or via a Citibank electronic banking
platform such as “CitiDirect,” and Applicants will be bound by any instructions
so given. Delivery of a signed signature page to this Agreement by facsimile
transmission shall be effective as, and shall constitute physical delivery of, a
signed original counterpart of this Agreement.

24.

Termination; Surviving Provisions.

This Agreement shall be terminated only upon payment in full to Citibank of all
Obligations hereunder. Restrictive provisions in this Agreement, such as
indemnity, tax, immunity and jurisdiction provisions shall survive termination
of this Agreement. If any Credit is issued in favor of any bank, Citibank branch
or other entity in support of an undertaking issued by such bank, branch or
entity on behalf of Applicants or Citibank, Applicants shall remain liable under
this Agreement (even after expiry of such Credit) for amounts paid and
reasonable expenses incurred by Citibank with respect to such Credit or such
undertaking until such time as Citibank or such other bank, branch or entity
shall have no further liability, under applicable law, in connection with such
undertaking.

25.

Governing Law; Governing Rules.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF ANY APPLICANT AND CITIBANK
HEREUNDER SHALL BE GOVERNED BY AND SUBJECT TO THE LAWS OF THE STATE OF NEW YORK
AND APPLICABLE U.S. FEDERAL LAWS.

(b) Applicants agree that Citibank may issue any Credit subject to the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication Nos. 500 or 600
(the “UCP”) or the International Standby Practices, ICC Publication No. 590 (the
“ISP”) or, at Citibank’s option, such later revision thereof or other ICC rules
in effect at the time of issuance of any Credit. Citibank’s privileges, rights
and remedies under ICC rules shall be in addition to, and not in limitation of,
its privileges, rights and remedies expressly provided for herein. The UCP and
the ISP (or such later revision of either), shall serve, in the absence of proof
to the contrary, as evidence of general banking usage with respect to the
subject matter thereof. (c) Applicants agree that for matters not addressed by
the UCP or the ISP, each Credit shall be subject to and governed by the laws of
the State of New York and applicable U.S. Federal laws. If, at Applicant’s
request, any Credit expressly chooses a state or country law other than New York
State law, or is silent with respect to UCP, ISP or governing law, Citibank
shall not be liable for any payment, cost, expense or loss resulting from any
action or inaction taken by Citibank if such action or inaction is or would be
justified under UCP, ISP, New York law, applicable U.S. Federal law or the law
governing each Credit.

26.

Jurisdiction; Service of Process

Each Applicant now irrevocably submits to the non-exclusive jurisdiction of any
state or federal court sitting in New York, New York, for itself, and in respect
of any of its property and, if a law other than New York State law has been
chosen to govern each Credit, each Applicant also now irrevocably submits to the
non-exclusive jurisdiction of any court sitting in such jurisdiction. Each
Applicant agrees not to bring any action or proceeding against Citibank in any
jurisdiction not described in the immediately preceding sentence. Each Applicant
irrevocably waives any objection to venue or any claim of inconvenience. Each
Applicant agrees that any service of process or other notice of legal process
may be served upon it by mail or hand delivery if sent to:




at:

 

which each Applicant now designates its authorized agent for service of process
in relation to each Credit and this Agreement. (If no authorized agent is
designated in the space provided above, each Applicant agrees that process shall
be deemed served if sent to its address given for notices under this Agreement.)
Each Applicant agrees that





--------------------------------------------------------------------------------

Exhibit 10.4




nothing in this Agreement shall affect Citibank’s right to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against such Applicant in any other jurisdiction.  Each Applicant agrees
that final judgment against it in any action or proceeding shall be enforceable
in any other jurisdiction within or outside the United States of America by suit
on the judgment, a certified copy of which shall be conclusive evidence of the
judgment.

Global Transaction Services
www.transactionservices.citigroup.com

©2007 Citibank, N.A. All rights reserved. Citi and Arc Design and CitiDirect are
service marks of Citigroup Inc., used and registered throughout the world.

183208 GTS04196 6/07





--------------------------------------------------------------------------------

Exhibit 10.4




27.

JURY TRIAL WAIVER. APPLICANT AND CITIBANK EACH IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT, ANY CREDIT, OR ANY DEALINGS WITH ONE ANOTHER RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.

Applicants:

LM CAPITAL SUPPORT V, LLC

By: /s/ Mike McAllister

Print Name  Mike McAllister

Title  Vice President

Address: 100 Light Street, Baltimore, MD 21202

LEGG MASON, INC.

By: /s/ Mike McAllister

Print Name  Mike McAllister

Title  Vice President

Address: 100 Light Street, Baltimore, MD 21202

 

Approvals to Issue




 /s/ Matthew Nicholls

Matthew Nicholls, Managing Director

Relationship Manager (Signature & Stamp)




/s/ Fred C. Arida

Fred C. Arida, AVP

Other required Signature & Stamp









